DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., (hereinafter Kobayashi), U.S. Patent Application Publication 2017/0301455, in view of Suzuki et al. (hereinafter Suzuki), Japanese Patent JP2007088405A.
Regarding Claim 1, Kobayashi teaches, a coil component (Fig. 1) comprising: 
a core (20) including a winding core portion (23) and a pair of flange portions (21, 22) on opposite ends of the winding core portion; 
a metal terminal (31, 32, 33, 34) on each of the pair of flange portions; and 
a wire (41, 42) wound around the winding core portion and including end portions electrically connected to the metal terminals, 
wherein 
each of the flange portions (21, 22) includes a projecting surface (21b, 22b) that is positioned in a leading end of a projection (not labeled) projecting toward a mounting substrate (not shown) and that faces the mounting substrate and an end surface (21o, 22o) that extends in a direction crossing the projecting surface and that faces an opposite side to the winding core portion in a direction in which the pair of flange portions are aligned, and 
each of the metal terminals (31, 32, 33, 34) includes a mounting portion (51) opposed to the projecting surface and an end surface portion (52) opposed to the end surface,
each of the metal terminals (31, 32, 33, 34) has a distal edge (not labeled, see annotated Fig. 1 below) at a distance away from an edge of the end surface that meets a side surface (21t, 22t) of the flange portion that is on an opposite side of the flange portion from the projecting surface (21b, 22b), and 
the end surface portion extends towards the side surface (21t, 22t) and an outermost edge (not labeled, see annotated Fig. 1 below) of the end surface portion is located inward of the side surface (21t, 22t),...(Kobayashi: Figs. 1-5, para. [0028]-[0031]).

    PNG
    media_image1.png
    415
    397
    media_image1.png
    Greyscale


Kobayashi does not explicitly teach, an angle ϴ between the mounting portion and the end surface portion is smaller than an angle ϴ1 between the projecting surface and the end surface.
However, Suzuki teaches (Fig. 2), an angle ϴ between the mounting portion (42) and the end surface portion (43) is smaller than an angle ϴ1 between the projecting surface (17) and the end surface (20a) (“the upper surface of the second electrode portion 42 in the Z axis direction, that is, the surface facing the second side surface 17, protrudes from the upper surface” [0047]).  (Suzuki: Figs. 1-3, machine translation, para. [0031], [0032], [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of Kobayashi to include the angle ϴ smaller than the angle ϴ1 of Suzuki, the motivation being to provide that “the surface facing the second side surface 17, protrudes from the upper surface” [0047].  (Suzuki: Figs. 1-3, machine translation, para. [0047]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Kobayashi in view of Suzuki further teaches, wherein when the angle ϴ1 between the projecting surface (Suzuki: 17) and the end surface (Suzuki: 20a) is about 90 degrees, the angle ϴ between the mounting portion (Suzuki: 42) and the end surface portion (Suzuki: 43) satisfies a relationship 85 degrees <= ϴ < 90 degrees, the motivation being to provide that “the surface facing the second side surface 17, protrudes from the upper surface” [0047].  (Suzuki: Figs. 1-3, machine translation, para. [0031], [0032], [0047]).
Regarding Claim 4, the combination of Kobayashi in view of Suzuki further teaches, wherein 
the metal terminal (Suzuki: 40) is joined to both the end surface (20a) and the projecting surface (Suzuki: 17) of the flange portion, and 
a joined area (Suzuki: not labeled) at the projecting surface (Suzuki: 17) is smaller (Suzuki: smaller because of the angle of 42) than a joined area at the end surface (Suzuki: 20a), the motivation being to provide that “the surface facing the second side surface 17, protrudes from the upper surface” [0047].  (Suzuki: Figs. 1-3, machine translation, para. [0031], [0032], [0047]).
Regarding Claim 9, the combination of Kobayashi in view of Suzuki further teaches, wherein 
the metal terminal (Suzuki: 40) is joined to both the end surface (Suzuki: 20a) and the projecting surface (Suzuki: 17) of the flange portion, and 
a joined area (Suzuki: not labeled) at the projecting surface (Suzuki: 17) is smaller (Suzuki: smaller because of the angle of 42) than a joined area at the end surface (Suzuki: 20a), the motivation being to provide that “the surface facing the second side surface 17, protrudes from the upper surface” [0047].  (Suzuki: Figs. 1-3, machine translation, para. [0031], [0032], [0047]).

6.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Suzuki, as applied to claims 1 and 2, respectively, and further in view of Kuribayashi et al. (hereinafter Kuribayashi), Japanese Patent JP2012174815A.
Regarding Claim 3 and similarly claim 8, the combination of Kobayashi in view of Suzuki teaches, convex portions 20A are arranged in pairs so as to sandwich the terminal electrode 40 in the Y-axis direction.  (Suzuki: Fig. 2, para. [0034]).
The combination of Kobayashi in view of Suzuki does not explicitly teach, wherein the metal terminal is joined to only the end surface of the flange portion.
However, Kuribayashi teaches (Fig. 2), wherein the metal terminal (12) is joined to only the end surface of the molded body (20).  (Kuribayashi: Figs. 1-3, machine translation, para. [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of the combination of Kobayashi in view of Suzuki to include the metal terminal joined to only the end surface of the molded body of Kuribayashi, the motivation being that “it becomes possible to further disperse the stress due to vibration and impact applied to the molded body 10 in the vicinity of the protruding position of the terminal portion 22 protruding from the molded body 10” [0024].  (Kuribayashi: Figs. 1-3, machine translation, para. [0024]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

7.	Claims 5, 6, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Suzuki, as applied to claims 1, 2 and 4, respectively, and further in view of Horie et al., (hereinafter Horie), U.S. Patent Application Publication 2016/0365191.
Regarding Claim 5 and similarly claims 10 and 12, the combination of Kobayashi in view of Suzuki teaches, convex portions 20A are arranged in pairs so as to sandwich the terminal electrode 40 in the Y-axis direction.  (Suzuki: Fig. 2, para. [0034]).
The combination of Kobayashi in view of Suzuki does not explicitly teach, wherein 
the metal terminal is formed by bending a single plate containing copper, and 
the metal terminal includes an opposed surface opposed to the mounting substrate, the opposed surface being covered with a nickel metal film and a tin metal film.
However, Horie teaches (Fig. 2), wherein 
the metal terminal (110, 110′, 130, 130′) is formed by bending (“bending” [0096]) a single plate containing copper (“copper sheets” [0096]), and 
the metal terminal includes an opposed surface (114, 134) opposed to the mounting substrate (not shown) the opposed surface (16A, 22A) being covered with a nickel metal film and a tin metal film (“Ni/Sn-plated” [0101]).  (Horie: Figs. 2-5, para. [0077], [0079], [0095], [0096], [0098], [0099], [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of the combination of Kobayashi in view of Suzuki to include the copper sheet and Ni/Sn plated terminal bracket of Horie, the motivation being to provide “terminal brackets 110, 110′, 130, 130′ using phosphor bronze sheets or copper sheets” that are installed by bending [0096].  (Horie: Figs. 2-5, para. [0096]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, and similarly claim 13, 15 and 16, the combination of Kobayashi in view of Suzuki and further in view of Horie further teaches, wherein the metal terminal (110, 110′, 130, 130′) is made of a plate having a thickness from about 50 um to about 150 um (“0.1 mm in thickness” [0101], i.e. 100 um), the motivation being to provide “terminal brackets 110, 110′, 130, 130′ using phosphor bronze sheets or copper sheets” that are installed by bending [0096].  (Horie: Figs. 2-5, para. [0096], [0101]).

8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Suzuki and further in view of Horie.
Regarding Claim 21, Kobayashi teaches, a coil component (Fig. 1) comprising: 
a core (20) including a winding core portion (23) and a pair of flange portions (21, 22) on opposite ends of the winding core portion; 
a metal terminal (31, 32, 33, 34) on each of the pair of flange portions; and 
a wire (41, 42) wound around the winding core portion and including end portions electrically connected to the metal terminals, 
wherein 
each of the flange portions (21, 22) includes a projecting surface (21b, 22b) that is positioned in a leading end of a projection (not labeled) projecting toward a mounting substrate (not shown) and that faces the mounting substrate and an end surface (21o, 22o) that extends in a direction crossing the projecting surface and that faces an opposite side to the winding core portion in a direction in which the pair of flange portions are aligned, 
each of the metal terminals (31, 32, 33, 34) includes a mounting portion (51) opposed to the projecting surface and an end surface portion (52) opposed to the end surface,
each of the metal terminals (31, 32, 33, 34) has a distal edge (not labeled, see annotated Fig. 1 below) at a distance away from an edge of the end surface that meets a side surface (21t, 22t) of the flange portion that is on an opposite side of the flange portion from the projecting surface (21b, 22b), and 
in a longitudinal direction of the coil component, the end surface portion is located on an outermost surface of the coil component,...(Kobayashi: Figs. 1-5, para. [0028]-[0031]).

    PNG
    media_image1.png
    415
    397
    media_image1.png
    Greyscale


Kobayashi does not explicitly teach, an angle ϴ between the mounting portion and the end surface portion is smaller than an angle ϴ1 between the projecting surface and the end surface, and
in a longitudinal direction of the coil component, the end surface portion is located on an outermost surface of the coil component.
However, Suzuki teaches (Fig. 2), an angle ϴ between the mounting portion (42) and the end surface portion (43) is smaller than an angle ϴ1 between the projecting surface (17) and the end surface (20a) (“the upper surface of the second electrode portion 42 in the Z axis direction, that is, the surface facing the second side surface 17, protrudes from the upper surface” [0047]).  (Suzuki: Figs. 1-3, machine translation, para. [0031], [0032], [0047]).
Further, Horie teaches (Fig. 2(A)), in a longitudinal direction of the coil component (100), the end surface portion (the end surface portions of terminal brackets 110, 110′, 130, 130′) is located on an outermost surface (16E) of the coil component.  (Horie: Figs. 2-5, para. [0096], [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of Kobayashi to include the angle ϴ smaller than the angle ϴ1 of Suzuki, the motivation being to provide that “the surface facing the second side surface 17, protrudes from the upper surface” [0047].  (Suzuki: Figs. 1-3, machine translation, para. [0047]).  
Further, it would have been obvious to modify the metal terminals of the combination of Kobayashi in view of Suzuki to include the terminal bracket located on the outermost surface of Horie, the motivation being to simplify manufacture.  (Horie: Figs. 2-5, para. [0095]).  Therefore, the limitations of Claim 21 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

9.	Claims 7, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Suzuki, as applied to claims 1, 2 and 4, respectively, and further in view of Morimoto et. al., (hereinafter Morimoto) Japanese Patent JPH07201580A.
Regarding Claim 7 and similarly claims 17 and 19, the combination of Kobayashi in view of Suzuki and further in view of Horie is silent on the Young’s Modulus.  (Horie: Figs. 2-5, para. [0077], [0079], [0095], [0096], [0098], [0099], [0101]).
The combination of Kobayashi in view of Suzuki and further in view of Horie does not explicitly teach, wherein the metal terminal is made of a plate having a Young's modulus from about 100 GPa to about 200 GPa.
However, Morimoto teaches (Fig. 1), wherein the metal terminal (1) is made of a plate having a Young's modulus from about 100 GPa to about 200 GPa (“a spring limit value of 200 N/mm2 or more is desirable” [0020]).  (Morimoto: Figs. 1 and 2, machine translation, para. [0019], [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of the combination of Kobayashi in view of Suzuki to include the Young's modulus of Morimoto, the motivation being to provide “a copper-based lead 1 having a large elastic modulus” [0019].  (Morimoto: Figs. 1 and 2, machine translation, para. [0019]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

10.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Suzuki, and further in view of Kuribayashi, as applied to claim 3, and still further in view of Horie.
Regarding Claim 11, the combination of Kobayashi in view of Suzuki and further in view of Kuribayashi teaches, Suzuki: convex portions 20A are arranged in pairs so as to sandwich the terminal electrode 40 in the Y-axis direction, Kuribayashi: the metal terminal (12) joined to only the end surface of the molded body 10.  (Suzuki: Fig. 2, para. [0034]), (Kuribayashi: Figs. 1-3, machine translation, para. [0022]).
The combination of Kobayashi in view of Suzuki and further in view of Kuribayashi does not explicitly teach, wherein 
the metal terminal is formed by bending a single plate containing copper, and 
the metal terminal includes an opposed surface opposed to the mounting substrate, the opposed surface being covered with a nickel metal film and a tin metal film.
However, Horie teaches (Fig. 2), wherein 
the metal terminal (110, 110′, 130, 130′) is formed by bending (“bending” [0096]) a single plate containing copper (“copper sheets” [0096]), and 
the metal terminal includes an opposed surface (114, 134) opposed to the mounting substrate (not shown) the opposed surface (16A, 22A) being covered with a nickel metal film and a tin metal film (“Ni/Sn-plated” [0101]).  (Horie: Figs. 2-5, para. [0077], [0079], [0095], [0096], [0098], [0099], [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of the combination of Kobayashi in view of Suzuki and further in view of Kuribayashi to include the copper sheet and Ni/Sn plated terminal bracket of Horie, the motivation being to provide “terminal brackets 110, 110′, 130, 130′ using phosphor bronze sheets or copper sheets” that are installed by bending [0096].  (Horie: Figs. 2-5, para. [0096]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, the combination of Kobayashi in view of Suzuki and further in view of Kuribayashi and still further in view of Horie further teaches, wherein the metal terminal (110, 110′, 130, 130′) is made of a plate having a thickness from about 50 um to about 150 um (“0.1 mm in thickness” [0101], i.e. 100 um), the motivation being to provide “terminal brackets 110, 110′, 130, 130′ using phosphor bronze sheets or copper sheets” that are installed by bending [0096].  (Horie: Figs. 2-5, para. [0096], [0101]).

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Suzuki and further in view of Kuribayashi, as applied to claim 3, and still further in view of Morimoto.
Regarding Claim 18, the combination of Kobayashi in view of Suzuki and further in view of Kuribayashi is silent on the Young’s Modulus.  (Kuribayashi: Figs. 1-3, machine translation, para. [0022]).
The combination of Kobayashi in view of Suzuki and further in view of Kuribayashi does not explicitly teach, wherein the metal terminal is made of a plate having a Young's modulus from about 100 GPa to about 200 GPa.
However, Morimoto teaches (Fig. 1), wherein the metal terminal (1) is made of a plate having a Young's modulus from about 100 GPa to about 200 GPa (“a spring limit value of 200 N/mm2 or more is desirable” [0020]).  (Morimoto: Figs. 1 and 2, machine translation, para. [0019], [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of the combination of Kobayashi in view of Suzuki and further in view of Kuribayashi to include the Young's modulus of Morimoto, the motivation being to provide “a copper-based lead 1 having a large elastic modulus” [0019].  (Morimoto: Figs. 1 and 2, machine translation, para. [0019]).  Therefore, the limitations of Claim 18 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Suzuki, as applied to claim 1, and further in view of Horie as applied to claim 5, and still further in view of Morimoto.
Regarding Claim 20, the combination of Kobayashi in view of Suzuki and further in view of Horie is silent on the Young’s Modulus.  (Horie: Figs. 2-5, para. [0077], [0079], [0095], [0096], [0098], [0099], [0101]).
The combination of Kobayashi in view of Suzuki and further in view of Horie does not explicitly teach, wherein the metal terminal is made of a plate having a Young's modulus from about 100 GPa to about 200 GPa.
However, Morimoto teaches (Fig. 1), wherein the metal terminal (1) is made of a plate having a Young's modulus from about 100 GPa to about 200 GPa (“a spring limit value of 200 N/mm2 or more is desirable” [0020]).  (Morimoto: Figs. 1 and 2, machine translation, para. [0019], [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metal terminals of the combination of combination of Kobayashi in view of Suzuki and further in view of Horie to include the Young's modulus of Morimoto, the motivation being to provide “a copper-based lead 1 having a large elastic modulus” [0019].  (Morimoto: Figs. 1 and 2, machine translation, para. [0019]).  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
9/14/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837